 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6    VERNON W. OFFICER, JR.,

 7                                   Petitioner,            Case No. C19-583 RSM

 8           v.
                                                            ORDER DISMISSING ACTION
 9    STATE OF WASHINGTON,

10                                   Respondent.

11

12          The Court, having reviewed the Report and Recommendation of the Honorable Michelle

13   L. Peterson, United States Magistrate Judge, the Objections filed by Petitioner, and the

14   remaining record, hereby finds that Petitioner has failed to submit the required IFP Form within

15   the deadline set by the Court and has failed to include the filled-out form in his Objections after

16   the deadline. The Court therefore ORDERS:

17          (1)     The Report and Recommendation is approved and adopted.

18          (2)     This action is DISMISSED without prejudice for failure to prosecute.

19          (3)     The Clerk is to send copies of this Order to Petitioner and to Judge Peterson.

20          DATED this 27th day of June 2019.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

     ORDER DISMISSING ACTION - 1
